ACCEPTED
                                                                                            12-14-00345-cr
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      6/11/2015 3:25:27 PM
                                                                                             CATHY LUSK
                                                                                                    CLERK

                                    NO. 12-14-00345-CR

REBECCA LYNN BARKER                          §          IN THE COURT OF APPEALS
                                                                     FILED IN
Appellant                                    §                     12th COURT OF APPEALS
                                                                        TYLER, TEXAS
                                             §                     6/11/2015 3:25:27 PM
V.                                           §          12th   COURT OFCATHY
                                                                          APPEALS
                                                                                S. LUSK
                                             §                              Clerk
THE STATE OF TEXAS                           §
Appellee                                     §          TYLER, TEXAS

          APPELLANT'S REQUEST FOR EXTENSION TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:
       NOW COMES Appellant before this Court, and Defendant in the Trial Court
in Cause Number before the 2nd Judicial District Court, Cherokee County, Texas,
and files this his Motion for Extension to File Brief, pursuant to Rules 10.5(b) and
38.6 (d) of the Texas Rules of Appellate Procedure, and for same would show unto
the Court as follows, to-wit:
                                            I.
Second Motion:
       This is Appellant second motion for extension of the deadline for the filing of
Appellant’s Brief.
                                            II.
Extended Brief Deadline:
       Appellant’s Brief along with a Request for Extension was due to be filed on or
before June 8, 2015; or in the alternative, a Request for Extension was to be filed on
or before that date to avoid referral to the Trial Court for a hearing.




                                1
                                          III.
General Grounds for Extension:
      Counsel would show that he is in a solo practice without staff and handles civil
and criminal litigation and appeals and actively practices in three primary counties:
Wood, Smith and Cherokee.
                                          IV.
Specific Grounds for Extension:
      During the briefing period, following the receipt of the Clerk’s Record and
Reporter’s Record,, Counsel was called upon to prepare for jury selection and trial in
the following cases, to-wit:
      State of Texas v. Justin Ray, Cause No.:19183, 2nd Judicial District Court,
Cherokee County, Texas (Agg. Assault w/ Deadly Weapon ) (Docketed 04-20-15);
      State of Texas v. Ricky Franklin, Cause No. 19088, 2nd Judicial District Court,
Cherokee County, Texas (PCS) (Docketed 04-20-15);
      State of Texas v. Jason Morris, Cause No.: 19182, 2nd Judicial District
Cherokee Smith County, Texas (Agg. Robbery) (Docketed 05-11-15 );
      State of Texas v. Nikki Hoffman, Cause No.: 19411 2nd Judicial District
Court, Cherokee County, Texas ((PCS) (Docketed 05-18-15);
      State of Texas v. Justin Jones, Cause No.: 241-0210-15, 241st Judicial District
Court, Smith County, Texas (Felon in Possession/Enhanced) (Docketed 06-01-15);
and
      Jose Sanchez v. State of Texas, Cause No.: 12-14-00345-CR, 12th Court of
Appeals, Tyler, Texas (Sexual Assault) (Extended Brief Deadline 06-08-15).




                               2
                                         V.
Insufficient Time to Complete Brief:
      Counsel would show that based upon the above and forgoing, that he has had
insufficient time within which to complete the Brief.
                                         VI.
Requested Relief:
      Counsel requests that the deadline for filing Appellant’s Brief be extended to
June 12, 2015. The subject request for extension is not sought for delay, but only
that justice may be done.
                                         VII.
Conference:
      Counsel would show that he conferred with opposing counsel and this Request
is presented as UNOPPOSED.
                                        VIII.
Word Count Certificate:
      Counsel certifies that WORD format character count is 559.
                                                 Sten M.          Digitally signed by Sten M. Langsjoen
                                                                  DN: cn=Sten M. Langsjoen, o, ou,

                                                 Langsjoen
                                                                  email=sten@langsjoenlaw.com, c=US
                                                                  Date: 2015.06.06 11:21:05 -05'00'
                                                _______________________________
                                                STEN M. LANGSJOEN
      WHEREFORE, PREMISES CONSIDERED, Counsel requests that this
Request be filed among the papers in this matter and thereafter be granted.
                                                Sten M.           Digitally signed by Sten M. Langsjoen
                                                                  DN: cn=Sten M. Langsjoen, o, ou,

                                                Langsjoen
                                                                  email=sten@langsjoenlaw.com, c=US
                                                                  Date: 2015.06.06 11:21:25 -05'00'
                                                _______________________________
                                                STEN M. LANGSJOEN




                             3
                                               Respectfully submitted,
                                                 Sten M.            Digitally signed by Sten M. Langsjoen
                                                                    DN: cn=Sten M. Langsjoen, o, ou,

                                                 Langsjoen
                                                                    email=sten@langsjoenlaw.com, c=US
                                                                    Date: 2015.06.06 11:21:49 -05'00'
                                               _______________________________
                                               STEN M. LANGSJOEN
                                               Attorney for Appellant
                                               P.O. Box 539
                                               Tyler, Texas 75710
                                               Telephone: (903) 531-0171
                                               Telefax: (903) 531-0187
                                               TBA # 11922800

                            CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was delivered by certified
mail, return receipt requested, and/or by "fax" transmission and/or by hand-delivery
to District Attorney, Cherokee County, Texas, on this 6th day of June, 2015.
                                                Sten M.           Digitally signed by Sten M. Langsjoen
                                                                  DN: cn=Sten M. Langsjoen, o, ou,

                                                Langsjoen
                                                                  email=sten@langsjoenlaw.com, c=US
                                                                  Date: 2015.06.11 15:21:36 -05'00'
                                               ____________________________
                                               STEN M. LANGSJOEN




                              4